Citation Nr: 9901722	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-24 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals, posterior dislocation, left hip, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1975 to November 1977. 

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  The veteran currently resides within the jurisdiction 
of the Muskogee, Oklahoma RO.
This case was previously before the Board in May 1997, at 
which time it was remanded for additional development and for 
the RO.  In the Introduction to the Boards remand, the 
Board noted that the veteran appeared to be raising the 
issues of service connection for low back disability and 
right hip disability secondary to his service-connected left 
hip disability.  The Board requested that the RO clarify with 
the veteran his intentions regarding these claims and proceed 
accordingly.  It appears from a review of the record, that 
the RO did not seek clarification from the veteran.  The RO 
is again, requested to contact the veteran and determine 
whether he desires to pursue claims for service connection 
for low back disability and right hip disability secondary to 
his service-connected left hip disability.  The actions 
regarding development of the veterans claim for an increased 
evaluation for his service-connected left hip disability have 
been completed and the Board will adjudicate this issue upon 
the merits at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The residuals, posterior dislocation, left hip are 
manifested by complaints of pain are productive of no more 
than slight disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals, posterior dislocation, left hip have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5253 and 5255 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for his left hip disability is well grounded within 
the meaning of the statutes and judicial construction. 38 
U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  VA, therefore, has a duty to assist 
him in the development of facts pertinent to the claim.  The 
relevant evidence pertaining to the issue consists of VA 
treatment records and the reports of VA examinations in 
August 1994, November 1995, and March 1998.  The Board 
concludes that all relevant evidence has been obtained for 
determining the merits of the veteran's claim and that VA 
has, therefore, fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  Id.  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40. The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, including less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In February 1985, service connection was granted for 
residuals, posterior dislocation, left hip and a 10 percent 
disability evaluation was assigned pursuant to Diagnostic 
Code 5253.

The veteran filed his claim for an increased evaluation for 
service-connected left hip disability in May 1994.

In August 1994, the veteran underwent VA examination of his 
hips.  He reported that while in service in 1976, he was 
injured in a motorcycle accident and dislocated both of his 
hips.  He reported that he had not undergone any surgery on 
his hips.  He complained of chronic pain in both hips, 
greater on the left.  He stated that there had been no 
recurrence of the dislocation.  He occasionally used a cane 
for walking and his walking was limited to 200 yards at a 
time.  His standing was limited to less than an hour.  He 
denied taking any medications for his hip pain although, he 
had taken anti-inflammatory medication in the past.

Upon examination, the examiner noted minimal tenderness 
laterally on the left hip. Range of motion of the left hip 
was limited to straight leg raising to 40 degrees.  Flexion 
was limited to 45 degrees and abduction was limited to 20 
degrees.  Internal and external rotation were limited to less 
that 5 degrees.  The examiner noted that the veteran walked 
with a limp.  Reflexes were 2+ and equal throughout all four 
extremities.  Motor strength was normal and sensory 
examination was abnormal in that pinprick sensation was 
decreased in the left lower extremity.  Bilateral hip x-rays 
revealed no evidence of old or active disease of 
significance.  The examiners diagnosis was bilateral hip 
dislocation with chronic pain and decreased range of motion.

In March 1995, the RO denied entitlement to an increased 
evaluation for service-connected left hip disability.  The 
veteran filed a timely notice of disagreement (NOD) in June 
1995 and perfected his appeal in August 1995.

In November 1995, the veteran was afforded another VA hip 
examination.  The veteran reported that after his hip injury, 
he was placed in traction for thirty days.  He complained of 
hip pain and a disparity in the length of his legs.  He 
stated that he wore a shoe lift in his left shoe.

Upon examination, the examiner noted that the veteran walked 
with a normal gait and erect posture.  Examination of his 
hips revealed a 90 degree flexion, bilaterally.  Abduction 
was to 30 degrees.  Internal rotation was to 20 degrees on 
the left and external rotation was to 35 degrees on the left.  
The examiners diagnoses included a history of bilateral hip 
dislocation with reduction of limitation of motion, probably 
osteoarthritis.

VA outpatient and hospitalization records from September1985 
to December 1996 reveal treatment for various disabilities, 
including left hip pain.  In September 1987, the veteran 
complained of bilateral hip pain.  The examiners impression 
was bilateral hip dislocation and traumatic degenerative 
joint disease.  In April, May, and August 1995, the veteran 
complained of left hip pain.  In March 1996, the veteran 
reported left thigh pain and in December 1996 he was 
diagnosed with left hip degenerative joint disease.

During a March 1998 VA hip examination, the veteran stated 
that his hip pain was chronic.  He stated that he took muscle 
relaxers to help alleviate the pain.  Upon examination, the 
examiner noted that the veteran walked with a normal gait.  
Upon range of motion testing: his flexion was to 78 degrees; 
extension was to 20 degrees; abduction was to 30 degrees; 
adduction was to 45 degrees; external rotation was to 25 
degrees; and internal rotation was to 10 degrees.  The 
examiner later noted at the end of the examination, that the 
veteran walked with a slight limp.  X-rays of the left hip 
were normal.  The examiners diagnosis was dislocation of the 
left hip.  He noted in an April 1998 addendum to his 
examination report, that the veteran did not exhibit pain on 
motion at the time of the examination.  The examiner noted 
that he did not think that pain would limit the veterans 
functional ability or interfere with his employability.

Under Diagnostic Code 5253, limitation of rotation of either 
thigh warrants a 10 percent evaluation when toe-out of the 
affected leg cannot be performed to more than 15 degrees.  
Limitation of adduction of either thigh warrants a 10 percent 
evaluation when the legs cannot be crossed due to the 
limitation.  Limitation of abduction of either thigh warrants 
a 20 percent evaluation when motion is lost beyond 10 
degrees.

Malunion of either femur warrants a 10 percent evaluation 
when the disability results in slight knee or hip disability.  
A 20 percent evaluation requires that the malunion produce 
moderate knee or hip disability.  38 C.F.R. § Part 4, Code 
5255.
In this particular case, the evidence of record, including 
the most recent VA examination conducted in March 1998, 
reflects that the veteran has some limitation of motion of 
his left hip; however, the restriction of motion is not to an 
extent that would warrant entitlement to an evaluation in 
excess of 10 percent under any of the applicable rating 
schedule provisions.  An x-ray study of the left hip did not 
reflect any abnormality.  The veteran has reported pain 
involving the left hip; however, pain symptoms would be 
contemplated in the current 10 percent evaluation assigned 
for the left hip disability.  The examiner did indicate that 
the veteran walked with a slight limp at the end of the 
examination although, his gait was noted as normal at the 
beginning of the examination and during the November 1995 
examination.  In the Board's judgment, the current 
manifestations of impairment attributable to the veteran's 
left hip disability have not been shown to be of such extent 
and severity so as to warrant entitlement to an increased 
evaluation for that disability.

In reaching its decision, the Board has considered the 
complete history of the left hip disability as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.14, 4.41.  The nature of the original injury 
has been reviewed and the functional impairment which can be 
attributed to pain of the hip has been taken into account. 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 222 
(1995).  The criteria for an evaluation greater than 10 
percent for the left hip disability, under any of the 
appropriately cited codes have not been approximated. 38 
C.F.R. § 4.7.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for the residuals, 
posterior dislocation, left hip, is denied.






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
